PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.
DONALD JAMAL WILSON,
              Claimant-Appellant,
               and                        No. 11-1821

$13,963.00, MORE OR LESS, IN
UNITED STATES CURRENCY
(Donald Jamal Wilson, Criminal
No. 3:07-0034),
                      Defendant.
                                      
        Appeal from the United States District Court
 for the Southern District of West Virginia, at Huntington.
            Robert C. Chambers, District Judge.
                      (3:07-cv-00470)

               Argued: September 18, 2012

                Decided: November 8, 2012

Before NIEMEYER, SHEDD, and DAVIS, Circuit Judges.



Affirmed by published opinion. Judge Niemeyer wrote the
opinion, in which Judge Shedd and Judge Davis joined.
2                  UNITED STATES v. WILSON
                         COUNSEL

ARGUED: Richard Donald Dietz, KILPATRICK TOWN-
SEND & STOCKTON, LLP, Winston-Salem, North Carolina,
for Appellant. Betty Adkins Pullin, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee. ON BRIEF: Adam H. Charnes, Thurston H.
Webb, KILPATRICK TOWNSEND & STOCKTON, LLP,
Winston-Salem, North Carolina, for Appellant. R. Booth
Goodwin II, United States Attorney, Charleston, West Vir-
ginia, for Appellee.


                          OPINION

NIEMEYER, Circuit Judge:

   When the government commenced a civil forfeiture pro-
ceeding against $13,963 seized from Donald Wilson in Octo-
ber 2006, based on the money’s connection with Wilson’s
drug-trafficking activity, Wilson defended the action, claim-
ing, without substantial support, that the money came from
legitimate sources of income. The district court rejected the
defense and entered a judgment of forfeiture. And we
affirmed. See United States v. $13,963, More or Less, in U.S.
Currency, 382 F. App’x 268 (4th Cir. 2010) (per curiam).

   Wilson thereafter filed a motion in the district court, under
Federal Rule of Civil Procedure 60(b)(4), to set aside the for-
feiture judgment as void because the government had filed its
civil forfeiture complaint beyond the 90-day time limit
imposed on it by 18 U.S.C. § 983(a)(3). Wilson contended
that the time limit was jurisdictional and therefore was not
forfeited by his failure to raise it. The district court agreed
with Wilson that the government had filed its forfeiture com-
plaint late, but it denied Wilson’s motion because it concluded
that the time limit was a statute of limitations that Wilson had
to raise, and not a jurisdictional condition.
                    UNITED STATES v. WILSON                     3
   We agree with the district court. While the time limit
imposed on the government by § 983(a)(3) is mandatory, it is
not jurisdictional, and because Wilson did not raise this
defense during the course of the forfeiture action, he forfeited
it. Accordingly, we affirm the district court’s order denying
Wilson’s Rule 60(b)(4) motion to vacate the forfeiture judg-
ment.

                                I

   On October 27, 2006, when law enforcement officers
stopped Wilson in his automobile to arrest him pursuant to
three warrants charging him with drug trafficking offenses,
they found $13,963 on his person and seized it. Thereafter,
the Drug Enforcement Administration commenced an admin-
istrative forfeiture action against the seized money. When
Wilson filed a claim for return of the money, his filing trig-
gered a 90-day period during which the government was
required, under 18 U.S.C. § 983(a)(3), to file a formal com-
plaint in the district court for civil forfeiture or to take other
specified action in pursuit of forfeiture. The government did
file such a complaint, albeit 20 days late, and the clerk of
court issued a warrant for the arrest of the currency in rem,
which the U.S. Marshal duly executed, thereby bringing the
res into judicial custody.

   Wilson appeared pro se in the civil forfeiture proceeding
and asserted a claim that the $13,963 came from legitimate
sources of income. The district court, however, concluded that
the evidence indisputably established that the money was sub-
stantially connected to Wilson’s drug-trafficking activities.
Accordingly, it entered a summary judgment of forfeiture on
October 13, 2009. After affirming the judgment, we issued
our mandate on September 1, 2010.

   Roughly two weeks later, Wilson, again appearing pro se,
filed a motion under Federal Rule of Civil Procedure 60(b)(4),
which authorizes a court to give relief from a judgment that
4                   UNITED STATES v. WILSON
is void. Wilson noted that the government had filed its forfei-
ture complaint late and argued that because the time limit was
jurisdictional, the court lacked authority to enter the forfeiture
judgment.

   The government conceded that it had missed, by 20 days,
the deadline imposed by § 983(a)(3). The government dis-
puted, however, that the deadline was jurisdictional, arguing
that the provision was instead a statute of limitations that Wil-
son had failed to raise and therefore had forfeited.

   The district court agreed with the government, holding that
§ 983(a)(3)’s 90-day deadline was not jurisdictional and deny-
ing Wilson’s Rule 60(b)(4) motion by order dated June 3,
2011. In reaching its conclusion, the court emphasized the
absence of express jurisdictional language in § 983(a)(3); the
existence of other statutory provisions conferring federal
jurisdiction over forfeiture actions; and the absence of a line
of cases that had treated § 983(a)(3) as a jurisdictional condi-
tion.

   From the district court’s order denying his motion to set
aside the forfeiture judgment as void, Wilson timely filed this
appeal. We appointed counsel to represent him.

                                II

   While it is conceded that the government failed to file its
civil forfeiture complaint within 90 days after Wilson filed his
administrative claim for return of the $13,963, Wilson at no
time during the course of the proceedings challenged the gov-
ernment’s tardiness.

   In these circumstances, we conclude that unless compliance
with the 90-day filing requirement imposed by § 983(a)(3)
was a condition of the district court’s subject matter jurisdic-
tion, Wilson forfeited any objection based on the govern-
ment’s late filing. See Eriline Co. v. Johnson, 440 F.3d 648,
                    UNITED STATES v. WILSON                     5
654 (4th Cir. 2006) ("As a defense waivable by the inaction
of a party, the statute of limitations bears the hallmarks of our
adversarial system of justice, a system in which the parties are
obliged to present facts and legal arguments before a neutral
and relatively passive decision-maker"); Peterson v. Air Line
Pilots Ass’n Int’l, 759 F.2d 1161, 1164 (4th Cir. 1985) ("It is
well settled that the defense of limitations is waived unless
asserted promptly by way of answer or motion"). But if the
90-day requirement is a condition of the district court’s sub-
ject matter jurisdiction, then Wilson would be entitled to an
order vacating the judgment of forfeiture. See Gonzalez v.
Thaler, 132 S. Ct. 641, 648 (2012) ("Subject-matter jurisdic-
tion can never be waived or forfeited. The objections may be
resurrected at any point in the litigation").

   Wilson advances several arguments in support of his con-
tention that § 983(a)(3) is jurisdictional. He argues that
because the 90-day deadline for the government’s action is
fixed by statute and not by rule and because that statute man-
dates the release of the seized assets if the deadline is not met,
Congress manifested its intent that the 90-day requirement be
"a mandatory, jurisdictional deadline." He argues further that
the legislative history supports his interpretation, as Congress
indicated that a purpose in imposing the 90-day time limit on
the government was to protect unrepresented property owners,
such as him. He argues that failing to interpret the 90-day
deadline as jurisdictional would give the government an
incentive to file forfeiture actions even when late, thus under-
mining the statute’s purpose of providing protection to prop-
erty owners.

   The government contends that the statutory language gives
no indication that the 90-day requirement is jurisdictional. To
the contrary, it argues, the provision authorizes extensions
after the 90-day period, belying any notion that the 90-day
requirement is jurisdictional. Finally, it claims that allowing
the forfeiture to stand would not frustrate § 983(a)(3)’s pur-
6                  UNITED STATES v. WILSON
pose because here the short delay was neither excessive nor
in bad faith and because Wilson received his day in court.

  We are thus presented with the straightforward question of
whether Congress, in imposing a 90-day deadline on the gov-
ernment for filing civil forfeiture actions, created a condition
of the district court’s subject matter jurisdiction.

   Subject matter jurisdiction defines a court’s power to adju-
dicate cases or controversies—its adjudicatory authority—and
without it, a court can only decide that it does not have juris-
diction. See Steel Co. v. Citizens for a Better Env’t, 523 U.S.
83, 94 (1998). Because jurisdictional limits define the very
foundation of judicial authority, subject matter jurisdiction
must, when questioned, be decided before any other matter.
See id. at 93-95. Indeed, "[w]hen a requirement goes to
subject-matter jurisdiction, courts are obligated to consider
sua sponte issues that the parties have disclaimed or have not
presented." Gonzalez, 132 S. Ct. at 648. For these reasons, a
lack of subject matter jurisdiction cannot be waived or for-
feited, and no other matter can be decided without subject
matter jurisdiction. These principles are fundamental and
important.

   While these principles are fundamental and important,
however, the determination of subject matter jurisdiction is
often rendered difficult by its close proximity to determina-
tions of whether statutorily specified ingredients of a cause of
action have been met or whether claims-processing rules have
been followed. See Reed Elsevier, Inc. v. Muchnick, 130 S.
Ct. 1237, 1243-44 (2010). Thus, the Supreme Court has, in
the last decade, frequently addressed whether an element of
a claim or a claims-processing rule is "jurisdictional." See,
e.g., Gonzalez, 132 S. Ct. 641; Henderson ex rel. Henderson
v. Shinseki, 131 S. Ct. 1197 (2011); Dolan v. United States,
130 S. Ct. 2533 (2010); Reed Elsevier, 130 S. Ct. 1237; Union
Pac. R.R. v. Bhd. of Locomotive Eng’rs & Trainmen Gen.
Committee of Adjustment, Cent. Region, 558 U.S. 67 (2009);
                    UNITED STATES v. WILSON                      7
John R. Sand & Gravel Co. v. United States, 552 U.S. 130
(2008); Bowles v. Russell, 551 U.S. 205 (2007); Arbaugh v.
Y & H Corp., 546 U.S. 500 (2006); Eberhart v. United States,
546 U.S. 12 (2005) (per curiam); Kontrick v. Ryan, 540 U.S.
443 (2004).

   In the past, the Court has referred to nonjurisdictional pro-
cedural requirements as claims-processing rules, which do not
"limit a court’s jurisdiction, but rather regulate the timing of
motions or claims brought before the court." Dolan, 130 S.
Ct. at 2538; see also Kontrick, 540 U.S. at 454-55. The label
"claims-processing rule," however, does not have independent
legal significance in determining whether the requirement is
jurisdictional because "Congress is free to attach the condi-
tions that go with the jurisdictional label to a rule that [courts]
would prefer to call a claim-processing rule." Henderson, 131
S. Ct. at 1203; see also Gonzalez, 132 S. Ct. at 665 (Scalia,
J., dissenting) ("The proper dichotomy is between claims pro-
cessing rules that are jurisdictional, and those that are not").
Thus, Congress can condition jurisdiction on compliance with
a claims-processing rule, so long as it provides a "clear indi-
cation" that the rule is jurisdictional. Henderson, 131 S. Ct. at
1203; see also Gonzalez, 132 S. Ct. at 649 (describing appli-
cation of "clear-statement principle").

   In determining whether Congress has clearly expressed its
intent in this respect, we examine whether the provision
"speak[s] in jurisdictional terms or refer[s] in any way to the
jurisdiction of the . . . courts." Zipes v. Trans World Airlines,
Inc., 455 U.S. 385, 394 (1982) (quoted in Henderson, 131 S.
Ct. at 1204; Arbaugh, 546 U.S. at 515); Gonzalez, 132 S. Ct.
at 649 (quoting Arbaugh, 546 U.S. at 515). Even so, the Court
has noted that Congress "need not use magic words in order
to speak clearly on this point." Henderson, 131 S. Ct. at 1203.
Rather, "context, including [the Supreme] Court’s interpreta-
tion of similar provisions in many years past, is relevant to
whether a statute ranks a requirement as jurisdictional." Reed
Elsevier, 130 S. Ct. at 1248. Indeed, "[w]hen a long line of
8                   UNITED STATES v. WILSON
[the Supreme] Court’s decisions left undisturbed by Congress
has treated a similar requirement as ‘jurisdictional,’ [courts]
will presume that Congress intended to follow that course."
Henderson, 131 S. Ct. at 1203 (internal quotation marks and
citations omitted).

   We begin the analysis of the 90-day requirement before us
by taking into account its statutory context. At a general level,
federal district courts are given original jurisdiction of all civil
actions brought by the United States, "[e]xcept as otherwise
provided by act of Congress." 28 U.S.C. § 1345. And, more
specifically, Congress has granted United States district courts
"original jurisdiction exclusive of the courts of the States, of
any action or proceeding for the recovery or enforcement of
any fine, penalty, or forfeiture . . . incurred under any act of
Congress." Id. § 1355(a) (emphasis added). One such act is
the Controlled Substances Act, which includes a provision
specifying that money used to buy illegal drugs or that repre-
sents the proceeds from their sale "shall be subject to forfei-
ture to the United States." 21 U.S.C. § 881(a)(6). This
provision contemplates that such forfeitures may be accom-
plished through either criminal or civil proceedings. See id.
§ 881(e)(1). And when the United States elects to proceed
civilly, the procedural rules provided by 18 U.S.C. § 983 gov-
ern the proceeding.

   Section 983, entitled "General rules for civil forfeiture pro-
ceedings," was enacted in 2000 as part of the Civil Asset For-
feiture Reform Act of 2000, Pub. L. No. 106-185, 114 Stat.
202. This section requires, for example, that when notice is
required to be given to interested parties, the government
must generally send the notice within 60 days of seizing the
property. 18 U.S.C. § 983(a)(1)(A)(i). It also establishes how
an individual who receives such a notice or any other person
claiming property seized in an administrative forfeiture pro-
ceeding may file a claim to the property. Id. § 983(a)(2). And
it provides that once an individual makes such a claim, the
government must file its civil forfeiture complaint in court or
                    UNITED STATES v. WILSON                     9
take other specified action in pursuing forfeiture within 90
days. Specifically, that provision states with respect to civil
forfeiture:

    Not later than 90 days after a claim has been filed,
    the Government shall file a complaint for forfeiture
    in the manner set forth in the Supplemental Rules for
    Certain Admiralty and Maritime Claims or return the
    property pending the filing of a complaint, except
    that a court in the district in which the complaint will
    be filed may extend the period for filing a complaint
    for good cause shown or upon agreement of the par-
    ties.

Id. § 983(a)(3)(A) (emphasis added). If the Government does
not file a complaint or take other action within 90 days as
required, it must "release the property pursuant to regulations
promulgated by the Attorney General, and may not take any
further action to effect the civil forfeiture of such property in
connection with the underlying offense." Id. § 983(a)(3)(B).

   In this statutory context, it readily appears that the provi-
sions of § 983 are procedural rules for pursuing the forfeiture
of seized assets. The subject matter jurisdiction for forfeiture
is conferred by 28 U.S.C. § 1355(a); the authority to forfeit is
provided by 21 U.S.C. § 881(a)(6); and the rules of procedure
for pursuing a civil forfeiture are provided by 18 U.S.C.
§ 983. But, as already noted, procedural rules can be made
conditions of subject matter jurisdiction if Congress clearly so
indicates.

   In this case, we conclude, based on several considerations,
that Congress has not indicated, clearly or otherwise, that the
procedural rule of § 983(a)(3) is a condition of jurisdiction.
First, § 983(a)(3)’s language does not suggest, let alone
clearly indicate, that district courts lack adjudicatory authority
over a civil forfeiture complaint that was filed late by the gov-
ernment. To be sure, § 983(a)(3) does contain a mandatory
10                 UNITED STATES v. WILSON
limitation requiring the government’s prosecutor to file its
complaint not later than 90 days after a claim has been filed.
But that limitation is imposed on the Executive Branch of gov-
ernment, not as a condition of the court’s authority. Stated
otherwise, the provision "does not speak in jurisdictional
terms or refer in any way to the jurisdiction of the district
courts." Zipes, 455 U.S. at 394.

   Second, the fact that the provision allows "a court in the
district in which the complaint will be filed [to] extend the
period for filing a complaint for good cause shown or upon
agreement of the parties," 18 U.S.C. § 983(a)(3)(A), under-
cuts any argument that the deadline is jurisdictional. Congress
does not typically allow an agreement of the parties to define
the scope of the district court’s authority to hear a case.

   Third, § 983(a)(3) provides that if the government fails to
file its complaint or take other specified action within the 90-
day period, the government must release the property and
loses any right to pursue it further. While Congress undertook
to provide a sanction for the failure to comply with its terms,
in doing so, it did not provide or suggest that the court loses
subject matter jurisdiction as a result of noncompliance.

   Fourth and finally, we find it significant that the 90-day
deadline "is located in a provision ‘separate’ from those grant-
ing federal courts subject-matter jurisdiction over" forfeiture
actions. Reed Elsevier, 130 S. Ct. at 1245-46. As we have
noted, the federal district courts are explicitly given subject
matter jurisdiction over civil forfeiture actions by 28 U.S.C.
§ 1345, which confers jurisdiction over civil actions brought
by the United States, and by 28 U.S.C. § 1355(a), which
grants jurisdiction more specifically over civil forfeiture
actions. We are unwilling to conclude that Congress limited
those jurisdictional grants when it provided rules in
§ 983(a)(3), especially when that provision does not "refer in
any way to the jurisdiction of the district courts." Zipes, 455
U.S. at 394.
                    UNITED STATES v. WILSON                    11
   To be sure, the lack of clear jurisdictional language does
not conclusively end the analysis. Congress’ intent can be
inferred from the existence of a "long line" of Supreme Court
decisions "left undisturbed by Congress" that "treated a simi-
lar requirement as ‘jurisdictional.’" Henderson, 131 S. Ct. at
1203 (internal quotation marks and citation omitted). For
example, the Court in Bowles relied on the fact that it had
"long and repeatedly held that the time limits for filing a
notice of appeal are jurisdictional in nature." 551 U.S. at 206;
see also Reed Elsevier, 130 S. Ct. at 1248 ("The statutory lim-
itation in Bowles was of a type that we had long held did
‘speak in jurisdictional terms’ even absent a ‘jurisdictional’
label") (emphasis in original). Similarly, the Court relied on
stare decisis grounds in John R. Sand & Gravel Co. to con-
clude that the special statute of limitations governing the
Court of Federal Claims is jurisdictional. 552 U.S. at 138-39.
But there is no similar line of precedents with respect to
§ 983(a)(3). Absent such precedents, the applicable back-
ground principles against which Congress enacted this special
limitations period for certain civil forfeiture complaints
include the general principle that "the law typically treats a
limitations defense as an affirmative defense that the defen-
dant must raise at the pleadings stage and that is subject to
rules of forfeiture and waiver." John R. Sand & Gravel Co.,
552 U.S. at 133.

   Relying on the language in Bowles that "[j]urisdictional
treatment of statutory time limits makes good sense," 551
U.S. at 212, Wilson argues that it is jurisdictionally significant
that the 90-day deadline is contained within a statute, as
opposed to a court-promulgated rule. But he makes too much
of this. The Supreme Court has clarified its Bowles language,
noting that Bowles did not "hold that all statutory conditions
imposing a time limit should be considered jurisdictional."
Reed Elsevier, 130 S. Ct. at 1247. And, as we noted above,
because the statutory time limit does not clearly indicate that
it is jurisdictional, Wilson would at least have to advance a
12                 UNITED STATES v. WILSON
"long line" of precedents so finding, along with Congress’
inaction.

   Wilson argues also that because Congress imposed such
severe consequences for failure to meet the 90-day deadline,
it manifested an intent to make the deadline jurisdictional. But
this argument provides Wilson with little support. The bur-
dens for failing to meet the deadline are imposed on the gov-
ernment, not the court. If Congress had intended that the
failure to meet the 90-day deadline be jurisdictional, it surely
could have so indicated by stating that the court would lose
jurisdiction if the deadline were not met. Indeed, the fact that
Congress elected to include a specific sanction against the
government without expressing any limitation on the district
court’s adjudicatory authority suggests that the provision
should not be treated as jurisdictional.

   Finally, Wilson argues that the statutory purpose of protect-
ing property owners is best served if the 90-day deadline is
construed to be jurisdictional. He maintains that this is espe-
cially so because many property owners contesting a forfei-
ture cannot afford representation. Because of this fact, he
argues, Congress made the 90-day deadline jurisdictional so
that the deadline would be given effect regardless of whether
the property owner had counsel advising him to raise it. The
statutory language, however, does not support Wilson’s argu-
ment. The statute imposes a 90-day deadline on the govern-
ment and provides the sanction that the property will be
released if the government does not meet its deadline. But
Congress did not address the power of the court. Moreover,
Congress appears to have addressed Wilson’s concern regard-
ing the obstacles facing pro se property owners by authorizing
district courts to appoint counsel in many forfeiture cases. See
18 U.S.C. § 983(b).

   At bottom, we conclude that the 90-day deadline imposed
in § 983(a)(3) is not jurisdictional and that therefore Wilson
                    UNITED STATES v. WILSON                    13
forfeited his limitations argument by not raising it during the
forfeiture proceedings.

                               III

   In addition to his contention that § 983(a)(3)’s 90-day time
limit is jurisdictional, Wilson contends that the district court
lacked in rem jurisdiction over the seized currency because
when the government failed to file a complaint within 90
days, the government’s arrest of the property became illegal,
precluding the court from lawfully taking custody of the cur-
rency. He argues that the district court simply did not have a
res before it to forfeit. While Wilson is correct that the gov-
ernment should have released the property under § 983(a)(3),
it does not follow that the government’s failure to do so
immunized the property from arrest by the district court and
from subsequent forfeiture. See INS v. Lopez-Mendoza, 468
U.S. 1032, 1039-40 (1984) (noting that, just as an unlawful
arrest does not result in the suppression of the "body" of the
defendant in a criminal proceeding, the unlawful seizure of
property does not result in the suppression of that property in
a forfeiture proceeding); United States v. Martin, 662 F.3d
301, 306 (4th Cir. 2011) ("The illegal seizure of property does
not immunize that property from forfeiture as long as the gov-
ernment can sustain the forfeiture claim with independent evi-
dence").

                               IV

   Finally, Wilson contends that we should, at the very least,
remand this case to the district court to enable him to press a
claim under Federal Rule of Civil Procedure 60(b)(6), the
catchall provision of Rule 60(b) that authorizes relief for any
reason "that justifies relief," so long as the reason is "extraor-
dinary." See Aikens v. Ingram, 652 F.3d 496, 500 (4th Cir.
2011) (en banc). He argues that because he was acting pro se,
the district court was required to construe his Rule 60(b)(4)
motion as including a Rule 60(b)(6) motion claiming that the
14                   UNITED STATES v. WILSON
government’s failure to comply with § 983(a)(3) entitles him,
as a matter of justice, to have the forfeiture judgment against
him vacated. This argument, however, overvalues Wilson’s
pro se status. Although courts must liberally construe the
claims of pro se litigants, Boag v. MacDougall, 454 U.S. 364
(1982) (per curiam), "the ‘special judicial solicitude’ with
which a district court should view . . . pro se [filings] does not
transform the court into an advocate," Weller v. Dep’t of
Social Servs., 901 F.2d 387, 391 (4th Cir. 1990). Moreover,
it is far from clear that Wilson’s situation satisfies Rule
60(b)(6)’s extraordinary circumstances standard. In any event,
we cannot conclude that the district court abused its discretion
by failing to construe Wilson’s motion under Rule 60(b)(4) to
include a motion under Rule 60(b)(6) that should be granted.

     Accordingly, the district court’s order of June 3, 2011, is

                                                    AFFIRMED.